DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶) where # denotes the page number and ¶ denotes the paragraph number of the pregrant publication corresponding to the application, US 2018/0237303. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2021 has been entered.
 	Claim(s) 1 and 5-19 is/are pending.
Claim(s) 1, 5, 6, 7, 8, 9, 12, 14, 16, and 18 is/are currently amended.
Claim(s) 2-4 and 20-23 is/are acknowledged as cancelled.
	The action is NON-FINAL. 

Response to Arguments
Claim Rejections – 35 U.S.C. §112
112(a) / FIRST PARAGRAPH
I. With respect to the rejection of Claim(s) 1 and 5-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, deleting “non-calcined” obviates the rejection. The rejection is WITHDRAWN. 

	112(b) / SECOND PARAGRAPH
I. With respect to the rejection of Claim(s) 1 and 5-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, the rejection is obviated by amendment and is accordingly WITHDRAWN. 

112(d) / FOURTH PARAGRAPH
I. With respect to the rejection of Claim 18 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, the rejection is obviated by amendment and is accordingly WITHDRAWN. 




Claim Rejections – 35 U.S.C. §§ 102-103
I. With respect to the rejection of Claim(s) 1 and 5-19 under 35 U.S.C. 103 as being unpatentable over US 2012/0258374 to Raston, et al., the traversal relies on the “naturally occurring” amendments, arguing the catalysts of Raston are “far from being naturally occurring and far from being an iron oxide catalyst.” Raston clearly teaches iron oxides. Raston states:
[0113] While not wishing to be bound by theory, the inventors assert that calcining the catalyst advantageously creates a greater surface area on the catalyst, therefore improving the efficiency of the catalytic conversion of light hydrocarbons to hydrogen and carbon. It is thought that calcining the catalyst desensitises the catalyst material, facilitates the separation of iron and chromium metal atoms in the solid FeCr solution of the alloy and the diffusion of Fe in the form of iron oxides (Fe2O3/FeO), or as mixed FeCr oxide species to the surface of the catalyst. In this way, the crystallinity of iron oxides and mixed metal oxides at the surface of the catalyst is increased, thereby resulting in an increased surface area available for catalysis.

(Raston 5: [0113]) (emphasis added). The issue is how to construe the new “naturally occurring” language. As understood, the term appears three times in the disclosure:
[0017] In an alternative form of the present invention, the metal-containing catalyst is non-synthetic. Throughout this specification, unless the context requires otherwise, the term "non-synthetic" will be understood to imply that the material has not been synthesised through chemical techniques. Whilst the term "non-synthetic" does include naturally occurring materials, it should not be understood to exclude materials that have gone through physical beneficiation such as crushing and screening or classification.

(S. 1: [0017]) (emphasis added). 
[0020] As would be understood by a person skilled in the art, graphitic material can exist in many forms, such as: [0021] graphitic fibres, which are fibrous carbon structures typically ranging from 100 nm to 100 microns in length, carbon nano-tubes (CNTs), which are cylindrical nano-structures comprising single or multiple graphitic sheets aligned concentrically or perpendicular to a central axis also fall within the scope of graphitic fibres; [0022] carbon The synthetic form of this graphite morphology is novel, having only been found naturally occurring in meteorites; and [0024] graphene, which is single-layer or single-digit layer sheets of graphite.

(S. 2: [0020]) (emphasis added).
[0071] In one form of the present invention, the metal-containing catalyst is non-synthetic. Throughout this specification, unless the context requires otherwise, the term "non-synthetic" will be understood to imply that the material has not been synthesised through chemical techniques. Whilst the term "non-synthetic" does include naturally occurring materials, it should not be understood to exclude materials that have gone through physical beneficiation such as crushing and screening or classification.

(S. 4: [0071]) (emphasis added).
	The most relevant passages are paragraphs [0017] and [0071]. The “naturally occurring” is used to define another term, “non-synthetic,” quasi-defined to “be understood to imply that the material has not been synthesised through chemical techniques.” (S. 1: [0017]). “Naturally occurring” does not appear to have been explicitly defined. 
	There appears to be an attempt to distinguish by chemical techniques, but this is done with the “non-synthetic” language, not the “naturally occurring” language.  However, the plain meaning of the “naturally occurring” language, as well as the context in the specification given by the description of various ores, would seem to suggest “occurring in nature.” In a sense, everything (like the metals in Raston) “occurs in nature,” but this level of pilpul is unlikely to be viewed as “reasonable” upon review. “Some latitude in the manner of expression and the aptness of terms should be permitted so long as 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is 
	The iron catalysts at (Raston 4: [0108]) are construed as “non-naturally” occurring, and accordingly, the rejection is WITHDRAWN. 
II. With respect to the rejection of Claim(s) 1 and 5-19 under 35 U.S.C. 103 as being unpatentable over US 2012/0258374 to Raston, et al. in view of: (i) WO 2015/017952 to Shan-Dong Dazhan Nanomaterials Co. Ltd. (C01B 31/02; 12-2015), the traversal is a conclusion. The Remarks state:
Adding the teaching of Shan-Dong to Raston does not render the claims obvious. The Shan-Dong secondary reference merely produces CNTs using red mud as catalyst and pressures above atmospheric are not taught or suggested.

(Remarks of 2/10/2021 at 6). This doesn’t address the rejection. The red mud is goethite and hematite. SD states: “The main phase composition of the red mud used in the present invention is: sodaite type aqueous sodium aluminosilicate (N3⁄40 · Α1Α · 1. 7Si0 2 · 4 0), goethite (Fe00H), hematite (Fe2O:,), quartz (Si0. …” (SD at 2-3). The pressure arguments are a piecemeal treatment of the references. The rejection was over Raston in view of SD. As noted in “Rejection I,” the pressures are taught. This is not persuasive. The rejection is MAINTAINED. 
III. With respect to the rejection of Claim(s) 1, 18, and 19 under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0110627 to Choi, et al., while Choi strongly suggests an iron oxide, Choi does not provide the source of said iron oxide. The rejection is WITHDRAWN. 
IV. With respect to the rejection of Claim(s) 1, 18, and 19 under 35 U.S.C. 103 as being unpatentable over US 2009/0110627 to Choi, et al., the rejection is WITHDRAWN in view of the discussion above. 
Claim Rejections - 35 USC §§ 102-103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

I. Claim(s) 1 and 5-19 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0258374 to Raston, et al. in view of:
(i) WO 2015/017952 to Shan-Dong Dazhan Nanomaterials Co. Ltd. (C01B 31/02; 12-2015)

Citation to the reference is for the convenience of the reader, assumed to be of skill in the art. The rejection should be understood as being over the entire reference, and not just those portions called out Citation to the WIPO document is given to the machine translation accompanying the action, hereinafter “SD.”  
 With respect to Claim 1, this claim requires “contacting at elevated temperature, a naturally occurring iron oxide or goethite iron ore catalyst with a hydrocarbon gas to catalytically convert at least a portion of the hydrocarbon gas to hydrogen and carbon.” Raston contacts a metal catalyst with a hydrocarbon at an elevated temperature. See e.g. (Raston 4: [0103]). Iron oxides are taught. (Raston 5: [0113]).  This produces hydrogen and carbon. See e.g. (Raston 4: [0099]). To the extent Raston teaches non-naturally occurring iron oxides versus naturally occurring iron oxides as claimed, in a similar process, SD teaches goethite and hematite (SD at 2-3) to make carbon nanotubes (SD at 3). The combination reflects application of a known component/catalyst (goethite and SD) to a known process (Raston) to achieve predictable results (nanotubes/graphite fibers). This does not impart patentability. MPEP 2143.
Claim 1 further requires “the temperature is between 600°C and 1000° C and a pressure is between 1 bar(g) and 10 bar(g), to selectively synthesise graphitic material with a morphology selected from the group of graphite fibers, carbon nano-onions (CNOs), carbon micro-shells (CMSs) and graphene.” The temperatures are taught. See e.g. (Raston 4: [0103]). The pressures are taught. See e.g. (Raston 4: [0107]). Graphitic materials, including “nano-onions” are taught. (Raston 2: [0035]-[0036]). 
As to Claim 5, SD teaches hematite. (SD 2-3).
As to Claim 6, and notwithstanding the issues above, Fe2O3 is understood/construed as hematite. This is taught. Id.
As to Claim 7, an unsupported catalyst is reasonably suggested. (SD at 2) (baking and crushing). 
As to Claim 8, a support is taught. (Raston 2: [0028]). One of skill in the art can deposit a catalyst on a support, and the combination is more than reasonably suggested. 
As to Claim 9, the unsupported catalyst discussed in Claim 7 reads on this claim.
As to Claim 10, methane is taught. See e.g. (Raston 4: [0096]). 
As to Claim 11, natural gas is taught. See e.g. (Raston 4: [0096]).
As to Claim 12, as discussed above, at least “nano-onions” are taught. (Raston 2: [0035]-[0036]). The temperatures are taught. See e.g. (Raston 4: [0103]). The pressures are taught. See e.g. (Raston 4: [0107]). The discussion of the “non-calcined” language above is relied on. 
As to Claim 13, a temperature of 800 C is taught. See e.g. (Raston 4: [0103]). The pressures are taught. See e.g. (Raston 4: [0107]).
As to Claim 14, SD teaches nanotubes/graphite fibers. (SD at 3). 
Claim 15, the temperatures are taught (Raston 2: [0029]) and the pressures are taught. (Raston 4: [0107]).
As to Claim 16, Raston contacts a metal catalyst with a hydrocarbon at an elevated temperature. See e.g. (Raston 4: [0103]). This produces hydrogen and carbon. See e.g. (Raston 4: [0099]). Spheres are taught. (Raston 2: [0035]-[0036]). The temperatures are taught. See e.g. (Raston 4: [0103]). The pressures are taught. See e.g. (Raston 4: [0107]). The discussion of Claim 1 is relied on in addressing the naturally occurring language.
As to Claim 17, the pressures are taught. See e.g. (Raston 4: [0107]).
As to Claim 18, the temperatures are taught. See e.g. (Raston 4: [0103]). Graphite, which contains graphene, is taught. (Raston 5: [0122], passim). 
As to Claim 19, the temperatures are taught. (Raston 4: [0103]). 
To the extent any of the cited passages above can be characterized as combining embodiments, selecting from lists, etc. (no such concession is made), any such combination/selection is obvious. The articulated rationale is that it reflects application of known techniques, materials, elements, etc. consistent with known methods to achieve predictable results. This does not impart patentability. MPEP 2143. 
	To the extent any of the temperatures/pressures can be characterized as insufficiently specific to anticipate (no such concession is made), overlapping ranges are prima facie obvious. MPEP 2144.05 I. 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571)272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736